Citation Nr: 1752818	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to separate disability ratings for arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1984, December 1990 to June 1991, and from January 2003 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran is in receipt of separate disability ratings for bilateral plantar fibromatosis, bilateral plantar fasciitis, heel spurs, osteotomy of the left and right fifth toes, bilateral pes planus, and bilateral hammertoes.  A March 2016 Board decision denied entitlement to separate disability ratings for arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities.  The Veteran appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims.  In a June 2017 memorandum decision, the Court set aside the March 2016 Board decision and remanded the matter for further proceedings consistent with the memorandum decision.  


REMAND

In the March 2016 Board decision, the Board relied on an April 2015 VA examination addendum to a December 2012 VA medical opinion.  In the June 2017 memorandum decision, the Court found the April 2015 addendum inadequate to adjudicate the issue of secondary service connection.

The Court noted that a medical examination or opinion that does not address whether a service-connected disability aggravated the claimed disability is inadequate to inform the Board on the issue of secondary service connection.  El-Amin v. Shinseki, 26 Vet.App. 136 (2013).  In the April 2015 addendum, the VA examiner opined that the Veteran's talonavicular and tarsometatarsal joint arthritis was less likely as not related to service-connected foot disabilities, and that there was no preponderance of the evidence to support such an association in the expert literature.  The Court found that it was not clear whether the phrase "related to" included an opinion on aggravation, and the Court further found that it was unclear whether the term "association" encompassed aggravation.  Additionally, the Court found the April 2015 addendum to be internally inconsistent.

The Court additionally noted that the April 2015 addendum author based the opinion on a preponderance of the evidence, which attaches a higher degree of medical certainty with respect to the medical question than that required by law.

In light of the concerns expressed by the Court, the Veteran should be scheduled for a new VA examination for an etiology opinion regarding the arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA foot examination with an examiner who has not previously examined the Veteran with regard to this claim.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should provide the following information:

(a)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities was incurred in service or is the result of any incident in service.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities is due to or the result of service-connected disabilities, to specifically include service-connected bilateral plantar fibromatosis, bilateral plantar fasciitis, heel spurs, osteotomy of the left and right fifth toes, bilateral pes planus, and bilateral hammertoes.

(d)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities, to specifically include service-connected bilateral plantar fibromatosis, bilateral plantar fasciitis, heel spurs, osteotomy of the left and right fifth toes, bilateral pes planus, and bilateral hammertoes.   

(e)  The examiner should reconcile the opinion with previous opinions, to specifically include the December 2012 VA medical opinion with April 2015 addendum.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

